



Exhibit 10.50


AVON PRODUCTS, INC.
MANAGEMENT INCENTIVE PLAN




I.    INTRODUCTION
1.1.    Purpose. The purpose of this Plan is to provide annual incentive
compensation to eligible employees of the Company. This Plan supersedes any
previous Management Incentive Plan of the Company.


1.2.    Term. This Plan is amended and restated effective as of January 1, 2015
and will remain in effect until terminated in accordance with Section 7.1.


II.    DEFINITIONS
For purposes of the Plan and the Administrative Guidelines, the following terms
will have the following meanings:


“Administrative Guidelines” means the guidelines, rules and procedures for
administering and operating the Plan, as established from time to time by the
Committee or its designee.
“Affiliate” means (a) an entity that directly or through one or more
intermediaries is controlled by the Company, and (b) any entity in which the
Company has a significant equity interest, as determined by the Company.
“Award” means an annual incentive award payable with respect to a Plan Year
determined in accordance with Article VI and the Administrative Guidelines,
whether in the form of cash, stock, restricted stock, stock units or other forms
of stock-based awards, or any combination thereof, provided that any such
stock-based awards will be issued pursuant to and be subject to the terms and
conditions of the Stock Plan.
“Base Salary” means the Participant’s annualized base rate of salary as of the
date designated by the Committee or its designee as reflected on the books and
records of the Company, exclusive of bonus, commission, incentive compensation,
fringe benefits, employee benefits, expense allowances and other nonrecurring
forms of remuneration.
“Board” means the Board of Directors of the Company.
“Cause” has the meaning set forth in the Stock Plan.
“Change in Control” has the meaning set forth in the Stock Plan.
“Code” means the Internal Revenue Code of 1986, as amended.
“Code Section 409A” means Section 409A of the Code and the regulations and other
guidance issued thereunder.


1

--------------------------------------------------------------------------------





“Committee” means the Compensation and Management Development Committee of the
Board.
“Company” means Avon Products, Inc.
“DCP” means the Avon Products, Inc. Deferred Compensation Plan.
“Disability” has the same meaning set forth in the Stock Plan.
“Participant” means any employee of the Company or its Affiliates who is
selected to participate in the Plan and granted an Award pursuant to the Plan
and the Administrative Guidelines.
“Plan” means this Avon Products, Inc. Management Incentive Plan.
“Plan Year” means a one-year period beginning January 1 and ending on December
31.
“Poor Performance” means unsatisfactory work performance, as determined by the
Company
“Retirement” has the meaning set forth in the Stock Plan.
“Senior Officer” has the meaning set forth in the Committee’s Charter.
“Separation from Service” means a separation from the service of the Company or
an Affiliate within the meaning of and for purposes of Code Section 409A.
“Separates from Service” means the incurrence of a Separation from Service.
“Stock Plan” means the Avon Products, Inc. 2013 Stock Incentive Plan.
III.    ADMINISTRATION
The Committee or its designee will establish the Administrative Guidelines for
administering and operating the Plan. The Committee may delegate its duties
under the Plan to such individuals, and may revoke or change any such
delegation, as it deems appropriate from time to time, provided that,
notwithstanding any other provision of this Plan to the contrary, it may not
delegate duties with respect to determining the eligibility and Awards under the
Plan for any Senior Officer. The Committee or its designee will interpret and
construe any and all provisions of the Plan and any determination made by the
Committee or its designee under the Plan will be final and conclusive. Neither
the Board nor the Committee, nor any member of the Board or the Committee, nor
any employee of the Company will be liable for any act, omission,
interpretation, construction or determination made in connection with the Plan
(other than acts of willful misconduct) and the members of the Board and the
Committee and the employees of the Company will be entitled to indemnification
and reimbursement by the Company to the maximum extent permitted by law in
respect of any claim, loss, damage or expense


2

--------------------------------------------------------------------------------





(including counsel’s fees) arising from their acts, omissions and conduct in
their official capacity with respect to the Plan.
IV.    ELIGIBILITY AND PARTICIPATION
The Committee or its designee will select the employees of the Company or its
Affiliates to participate in the Plan.
V.    GRANT NOTIFICATION
The Committee or its designee will establish procedures for granting Awards
under the Plan, including grant date and notification.
VI.    AWARDS
6.1.    Performance Measures, Adjustments, Periods and Achievement and Awards.
The Committee or its designee will establish the performance measures,
performance period, adjustments to performance measures and level of achievement
of performance measures with respect to, and formula for calculating, any Award
payable under the Plan. Performance measures may differ from Participant to
Participant and from Award to Award.
6.2.    Vesting. The Committee or its designee will establish the vesting
requirements for each Award payable under the Plan, including the applicable
vesting date, events which may trigger earlier vesting and amount payable upon
vesting.
6.3.    Payment. Subject to Section 7.5(d) of the Plan, the Committee or its
designee will establish the payment requirements for each Award payable under
the Plan. Any Participant who is eligible to participate in the DCP may elect to
defer into the DCP the payment of all or a portion of his or her Award, to the
extent permitted by and in accordance with the terms and conditions of the DCP
and Code Section 409A.
VII.    GENERAL PROVISIONS
7.1.    Amendment and Termination.
(a)The Committee may at any time amend, suspend, discontinue or terminate the
Plan; provided, however, that no such amendment, suspension, discontinuance or
termination made after the end of the performance period will adversely affect
the rights of any Participant to any Award for the applicable performance
period. Notwithstanding the foregoing, the Committee or its designee may at any
time amend, suspend, discontinue or terminate the Administrative Guidelines;
provided, however, that the Committee may not delegate duties with respect to
determining the eligibility and Awards under the Plan for any Senior Officer.
All determinations concerning the interpretation and application of this Section
7.1 will be made by the Committee or its designee. On and after a Change in
Control, neither the Committee nor any designee may amend or terminate any Award
in a manner that adversely affects such Award without the consent of the holder
of the Award. In the event of any inconsistency


3

--------------------------------------------------------------------------------





between the terms of the Plan and the Administrative Guidelines, except as
otherwise expressly provided herein, the terms of the Plan will control.


(b)In the case of Participants employed outside of the United States, the
Company or its Affiliates may vary the provisions of the Plan as deemed
appropriate to conform to, as required by, or made desirable by, local laws,
practices and procedures.


7.2.    Designation of Beneficiary. If a Participant dies while entitled to a
payment under the Plan, such payments will be made to his or her estate in
accordance with the Plan and the Administrative Guidelines.
7.3.    Unfunded Plan/Rights Unsecured. The Plan will be unfunded. No provision
of the Plan will require the Company or an Affiliate, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor will the Company or an Affiliate maintain separate
bank accounts, books, records or other evidence of the existence of a segregated
or separately maintained or administered fund for such purposes. Participants
will have no rights under the Plan other than as unsecured general creditors of
the Company.
7.4.    Withholding Taxes. The Company will have the right to deduct from each
Award any federal, state and local taxes required by such laws to be withheld
with respect to any payment of the Plan.
7.5.    Miscellaneous.
(a)    No Right of Continued Employment. No provision in the Plan will be
construed as conferring upon any Participant any right to continue in the
employment of the Company or any of its subsidiaries or Affiliates.
(b)    No Limitation on Corporate Actions. No provision of the Plan will be
construed to prevent the Company or any Affiliate from taking any corporate
action which is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on the Plan or any Awards made
under the Plan. No employee, Participant or other person will have any claim
against the Company or any of its subsidiaries or Affiliates as a result of any
such action.
(c)Nonalienation of Benefits. Except as expressly provided herein, no
Participant will have the power or right to transfer, anticipate, or otherwise
encumber the Participant’s interest under the Plan. The Company’s obligations
under the Plan are not assignable or transferable except that the Company’s
obligations hereunder will become the obligations of a company which acquires
all or substantially all of the assets of the Company or any company into which
the Company may be merged or consolidated.


(d)Code Section 409A. Except as otherwise specified by the Committee or its
designee in accordance with Section 409A, all Awards under the Plan will be paid
in the fiscal year following the end of the Plan Year to which the Award
relates, on such date as


4

--------------------------------------------------------------------------------





the Committee or its designee will determine. To the extent that any Award under
the Plan is subject to Code Section 409A, any provision, application or
interpretation of the Plan or the Administrative Guidelines that is inconsistent
with such Section will be disregarded with respect to such Award, as applicable.
To the extent that any Award is subject to Code Section 409A and is payable upon
a Separation from Service, then, notwithstanding any other provision of this
Plan or the Administrative Guidelines to the contrary, the Award will not be
paid to the Participant during the six-month period immediately following the
Participant's Separation from Service if the Participant is then deemed to be a
"specified employee" (as that term is defined in Code Section 409A and
determined pursuant to procedures and elections made by the Company). The Award
will instead be paid on the first day of the seventh month following such
Separation from Service. The Company will make all determinations as to who is a
“specified employee”. The six month wait provision set forth in this Section
7.5(d) will cease to apply in the event of and following the Participant's
death.


(e)Employment Agreements. The Plan will be an annual incentive Plan for purposes
of any employment agreement between the Company or an Affiliate and the
Participant.


(f)Clawback of Awards. Awards issued pursuant to the Plan are subject to
forfeiture and/or recoupment in the event a Participant has engaged in
misconduct, including a (i) serious violation of the Company’s Code of Conduct,
or (ii) violation of law within the scope of employment with the Company or any
Affiliate. For Participants who are subject to the Company’s Compensation
Recoupment Policy, Awards issued to such Participants under the Plan will be
considered annual incentive compensation that is subject to the Company’s
Compensation Recoupment Policy.


(g)Stock Subject to the Plan. Awards that are made in the form of stock,
restricted stock, stock units or other forms of awards will be made from the
aggregate number of shares authorized to be issued under the terms of the Stock
Plan.


(h)Severability. If any provision of the Plan is held unenforceable, the
remainder of the Plan will continue in full force and effect without regard to
such unenforceable provision and will be applied as though the unenforceable
provision were not contained in the Plan.


(i)Governing Law. The Plan will be construed in accordance with and governed by
the laws of the State of New York, without reference to the principles of
conflict of laws.


(j)Headings. Headings are inserted in the Plan for convenience of reference only
and are to be ignored in the construction of the provisions of the Plan.


(k)Rules of Construction. Except as otherwise expressly provided in the Plan,
for purposes of the Plan, any reference in the Plan to:


A.plans, programs, arrangements, codes and charters will be deemed to include
any and all amendments and restatements thereof, any


5

--------------------------------------------------------------------------------





and all amendments thereto and any and all successor plans, programs, codes and
charters thereto, and any such plan, program, arrangement, code or charter may
be amended from time to time;


B.“determine” or “determination” (and like terms) by the Company or Committee or
its respective designee will be deemed to be a determination that is within the
sole discretion of the Company or Committee or its respective designee; and


C.“include” or “including (and like terms) will be deemed to mean “including
without limitation”.






[Signature on Next Page]












6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the amended and restated Plan is hereby executed to be
effective as of January 1, 2015.
AVON PRODUCTS, INC.
By:                                                                      
Name:
Title:









7